Case: 19-50636      Document: 00515148234         Page: 1    Date Filed: 10/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-50636                              FILED
                                  Summary Calendar                      October 7, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
DR. LAKSHMI ARUNACHALAM,

              Plaintiff - Appellant

v.

APACHE CORPORATION,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CV-352


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       The district court dismissed this patent-infringement lawsuit without
prejudice after Dr. Lakshmi Arunachalam disobeyed its orders and failed to
pay a filing fee. On appeal, Dr. Arunachalam accuses the district court of
misfeasance and violating the Constitution. We find no merit in any of the
twenty-three issues of law identified.
       AFFIRMED. See 5TH CIR. R. 47.6.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.